     Case 3:21-cv-01144-JLS-MSB Document 10 Filed 07/30/21 PageID.73 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GERALD S. LEE, individually and on                  Case No.: 21-CV-1144 JLS (MSB)
     behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION TO EXTEND
     v.                                                  DEFENDANT NETGAIN
14
                                                         TECHNOLOGY, LLC’S TIME TO
     NETGAIN TECHNOLOGY, LLC; and
15                                                       RESPOND TO COMPLAINT
     CARESOUTH CAROLINA, INC.,
16                                  Defendants.          (ECF No. 9)
17
18
19         Presently before the Court is the Joint Motion to Extend Time for Defendant
20   Netgain Technology, LLC to Respond to Plaintiff’s Complaint (ECF No. 9). Good cause
21   appearing, the Court GRANTS the Joint Motion. Defendant Netgain Technology, LLC
22   must file its response to Plaintiff’s Complaint on or before August 19, 2021.
23         IT IS SO ORDERED.
24   Dated: July 30, 2021
25
26
27
28

                                                     1
                                                                              21-CV-1144 JLS (MSB)
